Citation Nr: 0710939	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a pelvis injury and, if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a right leg length discrepancy (LLD) and, if 
so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a hip injury and, if so, whether 
service connection is warranted.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and September 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran was scheduled for a 
hearing before the Board in February 2007, but his 
representative withdrew his request in a June 2005 statement. 
He did have an RO hearing in June 2005.

The May 2003 rating decision declined to reopen claims for 
entitlement to service connection for a hip injury, pelvis 
injury and right LLD.  Thereafter, the RO did reopen the 
claims and denied them on the merits in a March 2004 
statement of the case.  Regardless of the RO's actions, the 
Board is required to consider whether new and material 
evidence has been received warranting the reopening of a 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims). Thus, the issues on appeal have been 
characterized as shown above. 

The issues of entitlement to service connection of residuals 
of a pelvis injury, right LLD and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will contact the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Board denied the veteran's claims of entitlement to 
service connection for residuals of a pelvis injury, hip 
injury and a right leg length discrepancy in a November 1999 
decision.  The veteran did not appeal the Board's decision, 
making it the last final decision. 

2. Evidence received since the November 1999 decision in 
regard to the veteran's pelvis and LLD claims raises a 
reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The November 1999 Board decision that denied the claims 
for entitlement to service connection for residuals of a 
pelvis injury, hip injury and right LLD is final. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the November 1999 Board decision 
in regard to the pelvis and right LLD claims is new and 
material, and, therefore, the claims of entitlement to 
service connection for residuals of a pelvis injury and right 
LLD may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

The veteran alleges that his current pelvic tilt and right 
LLD are due to an in-service tank accident where he was 
trapped in a tank hatch while attempting to exit and a 
swinging gun turret struck the left flank/pelvis.  The Board 
previously denied the claims in a November 1999 decision 
finding no medical nexus associating the veteran's current 
pelvic and leg condition to the tank incident or any other 
incident of service. 

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  
The veteran was notified of his appellate rights at the time 
of the Board decision, but did not file an appeal.  
Therefore, the November 1999 Board decision is final.

At the time of the November 1999 decision, the record 
included the veteran's service medical records, confirming 
the tank incident; an October 1996 VA examination finding 
residuals of trauma to pelvis and lumbosacral spine; and VA 
outpatient treatment records indicating a right leg length 
discrepancy.  None of the medical evidence, however, linked 
any found condition to any incident of service. 

Potentially relevant evidence received since the November 
1999 decision include VA outpatient treatment records from 
2002 to 2006, a VA examination from November 2004 and an 
August 2003 VA medical consultation. 

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The veteran claims that his current symptoms, mostly chronic 
pain, affecting his pelvis and leg are due to the in-service 
tank incident described above.  The Board denied his claim in 
1999 finding no nexus linking his pelvis and leg conditions 
to any remote incident of service.

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
current pelvis and leg conditions are related to any incident 
of service.  Since the November 1999 decision, the Board 
finds that there is sufficient evidence to reopen the pelvis 
and leg claims. 

The VA treatment records from 2002 to 2006 indicate the 
veteran's conditions of a pelvic tilt and a right LLD.  A 
November 2004 examiner opined that the veteran's pelvis and 
leg conditions are congenital defects and, therefore, not 
related to his military service.  An August 2003 medical 
consultation report indicates, however, that while the LLD 
condition is a congenital defect it is possible that the tank 
incident aggravated the condition from an asymptomatic 
condition to a symptomatic condition.  The outpatient 
treatment records further indicate a possible connection 
between the veteran's LLD condition and his pelvis condition 
stating that the pelvic tilt most probably caused the LLD.

The new evidence shows at least one medical opinion linking 
the veteran's current pelvic and leg conditions to in-service 
events, and therefore the Board finds that the evidence 
received subsequent to November 1999 is new and material and 
serves to reopen the claims for service connection for 
residuals of a pelvis injury and a right LLD. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the claims of entitlement to service 
connection for residuals of a pelvis injury and a right LLD 
are being reopened, any deficiencies in notice were not 
prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of a pelvis 
injury, the claim is reopened, and, to that extent only, the 
appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for right LLD, the claim is 
reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002 and Supp. 2006); 
38 C.F.R. § 3.159 (2005).  

Hip Condition

With respect to the issue of whether new and material 
evidence to reopen the claim for service connection for 
residuals of a hip injury has been received, in a recent 
decision, Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Here, the veteran was sent a VCAA letter in November 2002 
defining the terms "new" and "material" and including the 
general elements of service connection.  The letter did not 
mention, however, the basis of the prior denial of service 
connection for the hip injury.  A new letter is indicated. 

Pelvis Injury and LLD

The veteran alleges his current pelvis tilt and right LLD are 
due to an in-service tank accident.  The service medical 
records confirm the incident indicating the veteran bruised 
his pelvis and was treated with bed rest.

The veteran was afforded a VA examination in November 2004 
where the examiner concluded that the veteran's pelvis and 
leg conditions are congenital defects and, therefore, not 
related to his military service.

An August 2003 VA medical consultation by Dr. Zeigler also 
concluded that the veteran's LLD was "probably present when 
the patient entered the Army" but further opined that his 
conditions were "...not symptomatic until the [tank] incident 
caused this underlying condition to become symptomatic.  The 
condition is, therefore, military service connected with 
exacerbation of a pre-existing asymptomatic condition."  The 
November 2004 examiner also noted the veteran's pelvic tilt 
shown on x-ray and indicated that the pelvic tilt may be the 
cause of his LLD.  The veteran's outpatient treatment records 
from 1996 to 2006 show continuous treatment for his pelvis 
and LLD similarly noting that the pelvic tilt is most likely 
responsible for the LLD.

The Board notes that the veteran's 1980 entrance examination 
into the military noted no such abnormalities and thus he is 
entitled to the presumption of soundness unless rebutted by 
the medical evidence.  38 U.S.C.A. §§ 1111, 1137; Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The Board finds that 
in light of the 2003 and 2004 opinions and VA outpatient 
treatment records, the presumption of soundness has been 
consistently rebutted by the medical evidence.  

Specifically, it is worth noting that Dr. Zeigler, who 
evaluated the veteran several times at the VA in 2003 
definitively concluded that the nature of his right LLD 
indicates it must be a congenital defect.  Specifically, Dr. 
Zeigler opined in a December 2003 opinion as follows:

Though the patient may have records that DO NOT record a 
LLD as I have, the fact is he has had this LLD since his 
youth.  Without a history of pelvic ring, femoral or 
tib/fib/ankle foot disruption by trauma, the discrete 
difference in length of tibia and discrete difference in 
length of his femur have to be congenital.  There is no 
need for him to return to see me since I have discussed 
this point with [the veteran] repeatedly. (Emphasis 
added).

A pre-existing injury or disease may still be service 
connected if there is evidence that the condition was 
aggravated in the military.  Aggravation is considered to 
have occurred by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  In light of 
the thorough testing the veteran has already received at the 
VA, a new examination is not necessary, but the RO should 
request a medical opinion to resolve the ambiguity of whether 
the veteran's congenital conditions were aggravated by the 
in-service tank accident or any other incident of service.

Post-Traumatic Stress Disorder

The veteran alleges he has PTSD as a result of his in-service 
tank injury.  Specifically, he alleges he has refused to 
drive since the accident and constantly relives it through 
flashbacks and nightmares.

The veteran's VA outpatient treatment records from 2002 to 
2006 are inconsistent as to whether the veteran actually has 
PTSD.  Specifically, the outpatient treatment records 
indicate the veteran was told on several occasions that he 
did not have PTSD, but rather depressive disorder.  On other 
occasions he is admitted into PTSD therapy programs with a 
diagnosis of PTSD due to the in-service tank accident.  The 
veteran has never been afforded a VA examination to ascertain 
what, if any, current psychiatric disabilities he currently 
has and the likely etiology.  A VA examination is indicated.

Finally, the RO should also take this opportunity to obtain 
recent outpatient treatment records from May 2006 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Kent decision, review 
the prior denial of the claim for service 
connection for residuals of a hip injury; 
determine the basis for the denial, and 
what element or elements would be required 
to establish service connection.  Notify 
the veteran of these factors, and of what 
evidence would be necessary to substantiate 
the element or elements found insufficient 
in the previous denial.  

2. Obtain the veteran's medical records 
from the VA Medical Center in Cincinnati, 
Ohio, from May 2006 to the present. All 
efforts to obtain VA records should be 
fully documented and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to 
the extent available, obtain a medical 
opinion for the claimed conditions of 
residuals of a pelvis injury and right LLD 
specifically addressing whether the pre-
existing congenital defects were 
aggravated beyond the normal progression 
due to any incident of service, to include 
the tank accident.  The claims folder must 
be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of the VA examiners from 
August 2003 and November 2004.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed condition of PTSD to determine 
whether the veteran has any psychiatric 
conditions attributable to any incident of 
service, to include the tank accident.  
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically those in the VA outpatient 
treatment records. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


